(Slip Opinion)

    Statutory Restrictions on the PLO’s Washington Office

The Anti-Terrorism Act of 1987 may not constitutionally bar the Palestine Liberation
  Organization from maintaining its Washington, D.C. office and undertaking diplomatic
  activities the Secretary of State wishes to authorize.

                                                                    September 11, 2018

            MEMORANDUM OPINION FOR THE LEGAL ADVISER
                     DEPARTMENT OF STATE

   Earlier this year, you asked whether the State Department could author-
ize the Palestine Liberation Organization (“PLO”) to engage in certain
diplomatic activities out of its Washington, D.C. office. At the time, the
State Department had concluded that these activities, which included
communications with the U.S. government, would advance U.S. efforts to
promote peace between Israel and the Palestinians, and that barring the
PLO from engaging in these activities would interfere with U.S. diploma-
cy.1 Your formal request followed an informal inquiry in November 2017.
   These requests arose because the Secretary of State had determined that
he could no longer make the required certification under the federal
appropriations law that would permit the waiver of section 1003 of the
Anti-Terrorism Act of 1987 (“ATA”), Pub. L. No. 100-204, tit. X, § 1003,
101 Stat. 1331, 1406, 1407 (1987). Section 1003 bars the PLO from
maintaining its Washington office or from expending funds in the United
States to promote the PLO’s interests, including the diplomatic activities
that the State Department wished to authorize. 22 U.S.C. § 5202(2), (3). If
section 1003 were constitutional, then the PLO was obliged to close its
Washington office immediately and to cease funding its activities in the
United States.
   When the question first arose, we informally advised, consistent with
this Office’s prior position, that such restrictions would encroach upon

   1 See Letter for Steven A. Engel, Assistant Attorney General, Office of Legal Counsel,

from Jennifer G. Newstead, Legal Adviser, Dep’t of State at 1 (Apr. 23, 2018) (“State
Opinion Request”); E-mail for Sarah Harris, Deputy Assistant Attorney General, Office of
Legal Counsel, from Mary Mitchell, Assistant Legal Adviser, Dep’t of State, Re: PLO
Office Opinion Request – Responses to Questions att. at 4–6 (May 31, 2018, 10:54 PM)
(“May 31, 2018 E-mail”).

                                           1
                       42 Op. O.L.C. __ (Sept. 11, 2018)

the President’s exclusive constitutional authority to conduct diplomatic
relations. On April 23, 2018, you requested a formal opinion on the sub-
ject. Before we completed that opinion, however, the State Department
concluded that the PLO had failed to use its Washington office to engage
in direct and meaningful negotiations on achieving a comprehensive peace
settlement and, therefore, that closing the PLO’s Washington office would
serve the foreign policy interests of the United States.
   This memorandum explains the basis for the informal advice that the
State Department relied upon in authorizing the PLO’s Washington office
to remain open between November 2017 and September 2018. Under the
Constitution, the President has the exclusive authority to receive foreign
diplomatic agents in the United States and to determine the conditions
under which they may operate. Since the enactment of the ATA in 1987,
Presidents have consistently recognized the statute’s potential constitu-
tional infirmity, and this Office has twice concluded that Congress may
not prohibit the President from authorizing the PLO to conduct diplomatic
activities in the United States. In keeping with that established position,
we advised that the ATA may not constitutionally bar the PLO from
maintaining its Washington office and undertaking diplomatic activities
the Secretary of State wishes to authorize. The Executive Branch may also
close the PLO’s Washington office, consistent with the ATA’s restrict-
ions. But the Constitution requires that the President retain the flexibility
to calibrate the United States’ diplomatic contacts as circumstances war-
rant.

                                      I.

   The PLO was established in 1964 for the purpose of working on behalf
of “the Palestinian Arab people” to “liberate its homeland” through armed
conflict with the State of Israel. See Palestinian National Charter intro. &
art. 25 (1964). For several decades, the PLO pursued those aims through
acts of violence, often directed against civilians in Israel and the rest of
the world. During that period, the United States refused to maintain any
relations with the PLO. See State Opinion Request, supra note 1, at 1 n.4.
   In 1974, the United Nations General Assembly granted the PLO the
status of an observer in its proceedings as the representative of the Pales-
tinian people. See G.A. Res. 3210 (XXIX) (Oct. 14, 1974); G.A. Res.

                                      2
              Statutory Restrictions on the PLO’s Washington Office

3237 (XXIX) (Nov. 22, 1974). In 1978, the PLO opened a Washington
information office to act as “the ‘voice’ of the PLO in the United States.”
Constitutionality of Closing the Palestine Information Office, an Affiliate
of the Palestine Liberation Organization, 11 Op. O.L.C. 104, 105 (1987)
(“Palestine Information Office”). The State Department closed that office
in 1987 because individuals and organizations affiliated with the PLO
committed and supported acts of terrorism. See Determination and Desig-
nation of Benefits Concerning Palestine Information Office, 52 Fed. Reg.
37,035 (Oct. 2, 1987).
   Shortly thereafter, on December 22, 1987, Congress enacted the ATA,
a statute “unique” in “the long history of Congressional enactments.”
United States v. Palestine Liberation Org., 695 F. Supp. 1456, 1460
(S.D.N.Y. 1988). In section 1002 of the ATA, Congress “determine[d]
that the PLO and its affiliates are a terrorist organization and a threat to
the interests of the United States, its allies, and to international law and
should not benefit from operating in the United States.” 22 U.S.C.
§ 5201(b). Section 1003 of the Act provides in full:
        It shall be unlawful, if the purpose be to further the interests of the
     [PLO] or any of its constituent groups, any successor to any of those,
     or any agents thereof, on or after the effective date of this chapter—
            (1) to receive anything of value except informational material
        from the PLO or any of its constituent groups, any successor
        thereto, or any agents thereof;
            (2) to expend funds from the PLO or any of its constituent
        groups, any successor thereto, or any agents thereof; or
            (3) notwithstanding any provision of law to the contrary, to es-
        tablish or maintain an office, headquarters, premises, or other fa-
        cilities or establishments within the jurisdiction of the United
        States at the behest or direction of, or with funds provided by the
        [PLO] or any of its constituent groups, any successor to any of
        those, or any agents thereof.
22 U.S.C. § 5202. Section 1004 provides that the Attorney General “shall
take the necessary steps and institute the necessary legal action to effectu-
ate the policies and provisions of” the ATA. Id. § 5203(a). Section
1005(b) states that the ATA’s provisions “shall cease to have effect if the


                                       3
                          42 Op. O.L.C. __ (Sept. 11, 2018)

President certifies . . . that the [PLO], its agents, or constituent groups
thereof no longer practice or support terrorist actions anywhere in the
world.” 22 U.S.C. § 5201 note.
   At the time of the ATA’s passage, the United States did not maintain
any relations with the PLO, and the Executive Branch had already shut
down the PLO’s Washington office. Nonetheless, in signing the ATA into
law, President Reagan expressed concern that its provisions would in-
fringe upon the President’s exclusive authority to conduct the Nation’s
diplomatic affairs. As he explained in his signing statement:
         Section 1003 of the Act prohibits the establishment anywhere
      within the jurisdiction of the United States of an office “to further
      the interests of” the Palestine Liberation Organization. The effect of
      this provision is to prohibit diplomatic contact with the PLO. I have
      no intention of establishing diplomatic relations with the PLO. How-
      ever, the right to decide the kind of foreign relations, if any, the
      United States will maintain is encompassed by the President’s au-
      thority under the Constitution, including the express grant of authori-
      ty in Article II, Section 3, to receive ambassadors. I am signing the
      Act, therefore, only because I have no intention of establishing dip-
      lomatic relations with the PLO, as a consequence of which no actual
      constitutional conflict is created by this provision.
Statement on Signing the Foreign Relations Authorization Act, Fiscal
Years 1988 and 1989 (Dec. 22, 1987), 2 Pub. Papers of Pres. Ronald
Reagan 1541, 1542 (1987).2
   In 1993, in connection with the Oslo Accords, the PLO renounced ter-
rorism and recognized Israel’s right to exist, and Israel recognized the
PLO as the representative of the Palestinian people for purposes of nego-
tiations for permanent status and peace. State Opinion Request, supra
note 1, att. at 3 & n.8. In June 1994, the State Department authorized the

   2 The PLO has also maintained a United Nations observer mission in New York since

1974. In 1988, a district court held that section 1003(3) did not require closing that
mission because the ATA should not be read to abrogate the United States’ treaty obliga-
tions under the United Nations Headquarters Agreement, which applies to U.N. missions.
PLO, 695 F. Supp. at 1468–71. The United States did not appeal this ruling. Accordingly,
the PLO has maintained that U.N. mission for several decades notwithstanding sect ion
1003.

                                           4
                 Statutory Restrictions on the PLO’s Washington Office

PLO to open a foreign mission in Washington. See Letter for Hasan Abdel
Rahman, Palestine Affairs Office, from Eric J. Boswell, Director, Office
of Foreign Missions, Dep’t of State (June 22, 1994) (“Boswell Letter”).
Congress, in the Middle East Peace Facilitation Act of 1993, also author-
ized President Clinton to suspend section 1003 of the ATA, and later
authorized that suspension in annual appropriations riders. 3 In authorizing
the opening of a foreign mission, the State Department advised the PLO
that its members would lack diplomatic status and that they must continue
to meet the requirements of the suspension. Boswell Letter at 1–2.
   Since 1994, Presidents have routinely exercised their authority to waive
section 1003’s requirements. In signing appropriations bills, however,
Presidents on several occasions have reiterated President Reagan’s con-
cern and advised that the conditions of certification could unconstitution-
ally restrict the President’s authorities over foreign affairs.4 Despite those

   3  See, e.g., Middle East Peace Facilitation Act of 1993, Pub. L. No. 103-125, § 3(b)(2),
(d)(2), 107 Stat. 1309, 1310 (authorizing temporary waiver if the President certified that it
advanced the national interest and that the PLO was abiding by its O slo Accords com-
mitments); Middle East Peace Facilitation Act of 1994, Pub. L. No. 103-236, tit. V, pt. E,
§ 583(a), (b)(2), 108 Stat. 382, 488, 488–89 (same); Foreign Operations, Export Financ-
ing, and Related Programs Appropriations Act, 1998, Pub. L. No. 105-118, § 539(d), 111
Stat. 2386, 2417–18 (authorizing six-month waiver if President certified it was “important
to the national security interests of the United States”); Department of State, Foreign
Operations, and Related Programs Appropriations Act, 2012, Pub. L. No. 112-74, div. I,
§ 7086(b), 125 Stat. 786, 1164, 1265 (authorizing six-month waiver if the President
certified that Palestinians had not obtained member state standing in the United Nations).
    4 See, e.g., Statement on Signing the Consolidated Appropriations Act, 2017, 2017

Daily Comp. Pres. Doc. No. 312, at 1 (May 5, 2017) (Pres. Trump) (“Numerous provi-
sions could, in certain circumstances, interfere with the exercise of my constitutional
authorities . . . to receive ambassadors . . . and to recognize foreign governments[.]”);
Statement on Signing the Consolidated Appropriations Act, 2012 (Dec. 23, 2011), 2 Pub.
Papers of Pres. Barack Obama 1568, 1569 (2011) (“Certain provisions in Division I . . . ,
including section[] 7086, hinder my ability to receive diplomatic representatives of
foreign governments.”); Statement on Signing the Consolidated Appropriations Legisla-
tion for Fiscal Year 2000 (Nov. 29, 1999), 2 Pub. Papers of Pres. William J. Clinton 2156,
2160 (1999) (“This legislation includes a number of provisions . . . regarding the conduct
of foreign affairs that raise serious constitutional concerns. . . . [S]ome provisions would
constrain . . . the exercise of my exclusive authority to receive ambassadors and to
conduct diplomacy.”); see also, e.g., Statement on Signing the Palestinian Anti-Terrorism
Act of 2006 (Dec. 21, 2006), 2 Pub. Papers of Pres. George W. Bush 2221, 2221 (2006)
(objecting to a provision purporting to prevent the Palestinian Authority from establishing
a U.S. office); Statement on Signing the Foreign Relations Authorization Act, Fiscal Year

                                             5
                           42 Op. O.L.C. __ (Sept. 11, 2018)

concerns, each year, the President or the Secretary of State (to whom the
President later delegated the waiver authority) issued the required certifi-
cation and waived the restrictions of section 1003. 5
   That changed in the fall of 2017. The 2017 waiver provision authorized
the President to suspend the ATA only if he were able to certify both that
the Palestinians had not attained formal status within the United Nations
and that they had not taken any actions to prompt the International Crimi-
nal Court (“ICC”) to investigate alleged crimes committed by Israeli
nationals against Palestinians. See Department of State, Foreign Opera-
tions, and Related Programs Appropriations Act, 2017, Pub. L. No. 115-
31, div. J, § 7041(l)(2)(B), 131 Stat. 135, 589, 667–68. On November 15,
2017, the Secretary of State concluded that he could not make this re-
quired certification. State Opinion Request, supra note 1, att. at 2.
   On November 17, the State Department informed the PLO that the
waiver of statutory restrictions had lapsed, instructed the PLO to cease
operations at its Washington office, and promised further guidance after
additional review. Letter for Husam Zomlot, Chief Representative, Gen-
eral Delegation of the PLO, from Cliff Seagroves, Acting Director, Office
of Foreign Missions, Dep’t of State (Nov. 17, 2017). Ten days later, State
advised that the Washington office could continue to engage in activities
“that support the objective of achieving a lasting, comprehensive peace
between the Israelis and Palestinians.” Letter for Husam Zomlot, Chief
Representative, General Delegation of the PLO, from Cliff Seagroves,
Acting Deputy Director, Office of Foreign Missions, Dep’t of State (Nov.


2003 (Sept. 30, 2002), 2 Pub. Papers of Pres. George W. Bush 1697, 1698 (2002) (object-
ing to a provision requiring the President to rescind any section 1003 waiver upon certain
triggering events, and advising that the Executive Branch would comply with that re-
quirement only to the extent the President deemed it consistent with his foreign -affairs
responsibilities).
    5 See, e.g., Waiver and Certification of Statutory Provisions Regarding the Palestine

Liberation Organization Office (Apr. 10, 2013), 78 Fed. Reg. 25,780 (May 2, 2013);
Waiver and Certification of Statutory Provisions Regarding the Palestine Liberation
Organization, Pres. Determination No. 01-13 (Apr. 17, 2001), 66 Fed. Reg. 20,585 (Apr.
24, 2001); Lifting Restrictions on U.S. Relations with the Palestine Liberation Organiza-
tion, Pres. Determination No. 94-13 (Jan. 14, 1994), 59 Fed. Reg. 4777 (Feb. 1, 1994). In
2010, the President delegated his certification authority to the Secretary of State. See
Delegation of Certain Functions and Authorities (July 21, 2010), 75 Fed. Reg. 43,795
(July 26, 2010); see also 3 U.S.C. § 301.

                                            6
                Statutory Restrictions on the PLO’s Washington Office

27, 2017). State further advised that, under the FY 2017 waiver provision,
a secondary waiver might be available if the Secretary “determine[d] that
the Palestinians ha[d] entered into direct and meaningful negotiations with
Israel.” Id. State informs us that the PLO still has not returned to mean-
ingful negotiations. See State Opinion Request, supra note 1, att. at 3.
    Although the FY 2017 waiver provision has expired, the FY 2018
waiver provision, which was enacted on March 23, 2018, is materially
similar, and the Secretary of State cannot make the required certification.6
The Secretary also cannot recommend that the President certify that the
PLO, its agents, or its constituent groups no longer practice or support
terrorism, so as to invoke the termination provision in section 1005(b) of
the ATA.7 By its terms, then, section 1003 bars the PLO from maintaining
its Washington office or expending any funds to support the PLO’s activi-
ties in the United States.
    In your April 23, 2018 opinion request, you advised that section 1003
would prevent the President from conducting diplomacy with the PLO and
therefore would unconstitutionally encroach upon the President’s exclu-
sive authority to receive ambassadors and to conduct foreign affairs. See
State Opinion Request, supra note 1, att. at 9–11. The State Department
believes that it may authorize the PLO to engage in diplomatic activities
if, in the judgment of the Executive Branch, those activities would support
the United States’ foreign policy objective of fostering a lasting peace
between Israelis and Palestinians. The State Department believes that this
authority would extend to authorizing the PLO to (1) maintain its Wash-
ington office; (2) maintain regular contact with U.S. officials and engage
with foreign government interlocutors in Washington on diplomatic


   6  Congress kept the same general waiver criteria, but modified the ICC condition
slightly, requiring certification that the PLO had not “initiated or actively supported an
ICC investigation against Israeli nationals for alleged crimes against Palestinians.”
Department of State, Foreign Operations, and Related Programs Appropriations Act,
2018, Pub. L. No. 115-141, div. K, § 7041(m)(2)(B)(i)(II), 132 Stat. 348, 833, 911–12.
    7 The State Department informs us that certain groups (including the Popular Front for

the Liberation of Palestine, the Democratic Front for the Liberation of Palestine, and the
Palestine Liberation Front) designated as terrorist organizations under Executive Order
12947 (Jan. 23, 1995), 60 Fed. Reg. 5079, 5081 (Jan. 25, 1995), have not sufficiently
dissociated from the PLO to allow this certification. State Opinion Request, supra note 1,
att. at 1 n.1.

                                            7
                       42 Op. O.L.C. __ (Sept. 11, 2018)

matters; (3) report to Palestinian leadership on relevant developments;
(4) engage in public diplomacy; and (5) provide financial and administra-
tive support for these activities. See May 31, 2018 E-mail, supra note 1,
att. at 1, 4–8.
   On September 10, 2018, the State Department ordered the PLO to close
its Washington office. The State Department explained that “the PLO
Office is not currently engaged in activities that support the U.S. objective
of achieving a lasting, comprehensive peace” and thus that the United
States would no longer permit the office to operate. Letter for Husam
Zomlot, Chief Representative, General Delegation of the PLO, from Cliff
Seagroves, Acting Director, Office of Foreign Missions, Dep’t of State
(Sept. 10, 2018).

                                      II.

   We agree that Congress may not constitutionally require the PLO to
close its office and cease performing other diplomatic activities, should
the Executive Branch wish to authorize them. In so doing, section 1003 of
the ATA would intrude upon the diplomatic powers that “the Constitution
grants to [the President] alone.” Zivotofsky v. Kerry, 135 S. Ct. 2076,
2084 (2015) (citing Youngstown Sheet & Tube Co. v. Sawyer, 343 U.S.
579, 638 (1952) (Jackson, J., concurring)). On several prior occasions,
this Office has reviewed section 1003 or similar restrictions and advised
that they could not constitutionally obstruct the Executive’s ability to
facilitate relations with the PLO in the United States. We reach the same
conclusion here.
   Before the ATA’s enactment in 1987, this Office had advised that two
proposed bills similar to section 1003 would have been unconstitutional.
Palestine Information Office, 11 Op. O.L.C. at 122. We explained that
“[t]he right to decide whether to accord to the PLO diplomatic status and
what that diplomatic status should be is encompassed within the right of
the President to receive ambassadors,” a power “textually committed to
the Executive alone.” Id. The proposed provisions would be a “serious
infringement” on the President’s foreign-affairs authorities because they
purported to forbid the President, “as a practical matter,” from “estab-
lish[ing] diplomatic relations with the PLO” unless he certified that the
PLO had renounced terrorism. Id.

                                      8
              Statutory Restrictions on the PLO’s Washington Office

   Following the enactment of the ATA, we advised that Congress could
require the closure of the PLO’s U.N. observer mission in New York only
because the President had not, to that point, engaged in any relations with
the PLO. See Memorandum for Edwin Meese III, Attorney General, from
Charles J. Cooper, Assistant Attorney General, Office of Legal Counsel,
Re: Intent and Constitutionality of Legislation Prohibiting the Mainte-
nance of an Office of the Palestine Liberation Organization in the United
States at 23–24 (Feb. 13, 1988) (“1988 Cooper Memorandum”). In up-
holding section 1003, we cautioned that “this is a situation where Con-
gress has power to act so long as the President has not.” Id. at 22. The
President had not, “in the case of the PLO, chosen to invoke his constitu-
tional authority either to receive ambassadors or to conduct foreign af-
fairs” by “recogniz[ing] the PLO formally,” by “establish[ing] an official
relationship with the PLO and with its representatives,” or by taking
actions short of recognition whereby the President “permits the alien
representatives to enter the United States or conduct negotiations with our
representatives.” Id. at 20, 22–23 & n.23. If the President chose to take
any of these actions, thereby invoking his “exclusive constitutional pow-
ers in the area of foreign affairs,” such action would “serve to shield the
PLO Mission from the operation of the Act.” Id. at 18, 24. Absent such
actions, however, section 1003’s restrictions on the PLO did not impair
the President’s exclusive authority over diplomacy because those re-
strictions fell within Congress’s Article I powers and did not interfere
with the decision of the Executive Branch not to engage with the PLO.
   We agree with those conclusions. The Constitution vests the President
with the exclusive authority to conduct diplomacy on behalf of the United
States. That authority includes determining whether to recognize a foreign
entity as a sovereign and, if not, the degree of relations the United States
should maintain with it. That authority also includes the power to receive
and expel foreign representatives, and to determine the scope of their
diplomatic activities in the United States. If the President chooses to
maintain diplomatic contacts with the PLO and to permit the organization
to maintain a foreign mission in the United States, then Congress may not
intrude on that choice by ordering the closure of the PLO’s Washington
office or by prohibiting the PLO from engaging in the diplomatic activi-
ties authorized by the Executive Branch.


                                       9
                           42 Op. O.L.C. __ (Sept. 11, 2018)

                                           A.

    The President has “unique responsibility” for the conduct of “foreign
. . . affairs,” Sale v. Haitian Ctrs. Council, Inc., 509 U.S. 155, 188 (1993),
and “the lead role . . . in foreign policy,” First Nat’l City Bank v. Banco
Nacional de Cuba, 406 U.S. 759, 767 (1972). The Constitution grants the
President a host of express powers concerning foreign affairs: to “receive
Ambassadors and other public Ministers,” U.S. Const. art. II, § 3, to
“make Treaties” and “appoint Ambassadors” with the consent of the
Senate, id. art. II, § 2, cl. 2, and to exercise authority as Commander in
Chief, id. art. II, § 2, cl. 1. Congress, too, has powers touching upon
foreign affairs, such as the powers “[t]o regulate Commerce with foreign
Nations,” “[t]o establish an uniform Rule of Naturalization,” and “[t]o
declare War.” Id. art. I, § 8. But the Constitution vests in the President
“[t]he Executive power,” id. art. II, § 1, which includes the “vast share of
responsibility for the conduct of our foreign relations” and “independent
authority in the areas of foreign policy and national security.” Am. Ins.
Ass’n v. Garamendi, 539 U.S. 396, 414, 429 (2003) (internal quotation
marks omitted).8
    Within this sphere of presidential power, it is “well settled that the
Constitution vests the President with the exclusive authority to conduct
the Nation’s diplomatic relations with other States.” Presidential Certifi-
cation Regarding the Provision of Documents to the House of Representa-
tives Under the Mexican Debt Disclosure Act of 1995, 20 Op. O.L.C. 253,
267 (1996); see also id. at 267 n.41. Although the President and Congress
have overlapping authority in some areas, the President has “a unique role

   8 See, e.g., Dep’t of the Navy v. Egan, 484 U.S. 518, 529 (1988) (“The Court also has
recognized the generally accepted view that foreign policy [is] the province and responsi-
bility of the Executive.”); Haig v. Agee, 453 U.S. 280, 293–94 (1981) (same); Zivotofsky
v. Kerry, 135 S. Ct. 2076, 2097–2101 (2015) (Thomas, J., concurring in the judgment in
part and dissenting in part); Ludecke v. Watkins, 335 U.S. 160, 173 (1948) (the President
is the country’s “guiding organ in the conduct of our foreign affairs,” and possesses “vast
powers in relation to the outside world”); Kumar v. Republic of Sudan, 880 F.3d 144, 157
(4th Cir. 2018) (recognizing “the Constitution’s grant to the Executive Branch —not the
Judicial Branch—of broad oversight over foreign affairs”); Nat’l Petrochemical Co. of
Iran v. M/T Stolt Sheaf, 860 F.2d 551, 555 (2d Cir. 1988) (“The President alone” is “the
constitutional guardian of foreign policy[.]”); 10 Annals of Cong. 613 (Mar. 7, 1800)
(statement of then-Rep. John Marshall) (“The President is the sole organ of the nation in
its external relations, and its sole representative with foreign nations.”).

                                           10
                Statutory Restrictions on the PLO’s Washington Office

in communicating with foreign governments,” and Congress may not
compel the President to contradict that message. Zivotofsky, 135 S. Ct. at
2090–91, 2095. Thus, in Zivotofsky, the Supreme Court held unconstitu-
tional a statute requiring U.S. passports to acknowledge Israeli sovereign-
ty over Jerusalem on the ground that the law intruded upon the President’s
exclusive authority to recognize foreign sovereigns. Id. at 2085–86. The
Court reasoned that “[r]ecognition is a topic on which the Nation must
‘speak . . . with one voice,’” and “[t]hat voice must be the President’s”
because “[t]he President is capable, in ways Congress is not, of engaging
in the delicate and often secret diplomatic contacts that may lead to a
decision on recognition.” Id. (quoting Garamendi, 539 U.S. at 424) (ellip-
sis in original). Whereas “the President has the power to open diplomatic
channels simply by engaging in direct diplomacy with foreign heads of
state and their ministers,” the Court explained, Congress “has no constitu-
tional power that would enable it to initiate diplomatic relations with a
foreign nation.” Id.
   The President’s exclusive authority over diplomacy flows from the text
of the Constitution and a long line of “accepted understandings and prac-
tice” by all three branches of government. Id. at 2091. The President alone
decides whether to recognize a foreign sovereign. Id. at 2084. The Presi-
dent can “open diplomatic channels” through direct diplomacy, or can
instead insist that those channels stay closed. Id. The President decides
whom to nominate as ambassador and unilaterally “dispatches other
diplomatic agents.” Id. at 2086. The President “has the sole power to
negotiate treaties,” id., and Congress may not require the President to
“initiate discussions with foreign nations” or prevent them from occur-
ring, Earth Island Inst. v. Christopher, 6 F.3d 648, 652–53 (9th Cir.
1993).9 In sum, the President has the sole role in deciding “whether, how,

   9 Accord, e.g., United States v. Louisiana, 363 U.S. 1, 35 (1960) (The President is “the

constitutional representative of the United States in its dealings with foreign nations.”);
Prohibition of Spending for Engagement of the Office of Science and Technology Policy
with China, 35 Op. O.L.C. 116, 121 n.2 (2011) (“OSTP Engagement with China”) (“[T]he
courts, the Executive, and Congress have all concurred that the President’s constitutional
authority specifically includes the exclusive authority to represent the United States
abroad.”) (quotations omitted); Statement on Signing the Foreign Relations Authorization
Act, Fiscal Years 1992 and 1993 (Oct. 28, 1991), 2 Pub. Papers of Pres. George Bush
1344, 1344 (1991) (“[U]nder our system of government, all decisions concerning the
conduct of negotiations with foreign governments are within the exclusive control of the

                                           11
                           42 Op. O.L.C. __ (Sept. 11, 2018)

when, and through whom to engage in foreign diplomacy.” Legislation
Prohibiting Spending for Delegations to U.N. Agencies Chaired by
Countries That Support International Terrorism, 33 Op. O.L.C. 221, 230
(2009) (“Delegations to U.N. Agencies”).
   Similarly, the President alone determines which foreign agents may
come into the United States, how long they may stay, and what diplomatic
activities they may carry out while here. The Reception Clause empowers
the President alone to “receive Ambassadors and other public Ministers.”
U.S. Const. art. II, § 3. And this authority includes whether to accept the
request by foreign sovereigns to send particular dignitaries and to assure
them of entry. See Presidential Power to Expel Diplomatic Personnel
from the United States, 4A Op. O.L.C. 207, 208–09, 215 (1980) (“Presi-
dential Power to Expel Diplomatic Personnel ”). As early as 1793, the
Washington Administration considered it self-evident that the President
alone would decide when to recognize the new French government and
receive its minister. See Zivotofsky, 135 S. Ct. at 2091–92; Saikrishna
Prakash & Michael Ramsey, The Executive Power over Foreign Affairs,
111 Yale L.J. 231, 312–13 (2001) (“Prakash & Ramsey”).
   Congress, too, shared this understanding in the early Republic. As the
Supreme Court discussed in Zivotofsky, in 1818, the House of Representa-
tives took up the question of whether to recognize the new South Ameri-
can republics that had broken away from Spain. 135 S. Ct. at 2092.
Speaking in opposition, Representative Alexander Smyth explained, “it is
the President who receives all foreign Ministers, and determines what
foreign Ministers shall or shall not be received. It is by the exercise of one
of these powers, in neither of which has this House any participation, that
a foreign Power must be acknowledged.” 32 Annals of Cong. 1569–70
(Mar. 27, 1818). The House voted down the bill and deferred any efforts
toward recognition until after President Monroe made that decision, four
years later. This episode reflected the early congressional understanding


President.”); Authority to Participate in International Negotiations, 2 Op. O.L.C. 227,
228 (1978) (“Negotiation is a necessary part of the process by which foreign relations are
conducted, and the power to conduct foreign relations is given to the President by the
Constitution.”); Louis Henkin, Foreign Affairs and the United States Constitution 42 (2d
ed. 1996) (“As ‘sole organ,’ the President determines also how, when, where, and by
whom the United States should make or receive [diplomatic] communications” and cannot
be “limited as to time, place, form, or forum.”).

                                           12
              Statutory Restrictions on the PLO’s Washington Office

that “the recognition power rested solely with the President.” Zivotofsky,
135 S. Ct. at 2092.
   Likewise, it has been “beyond serious question” that the President’s
power to engage with foreign emissaries encompasses the power to expel
them from the United States. Presidential Power to Expel Diplomatic
Personnel, 4A Op. O.L.C. at 209; accord 3 Joseph Story, Commentaries
on the Constitution § 1562, at 418 (1833) (“Story”) (the President’s recep-
tion authority includes “the power to refuse [foreign dignitaries], and to
dismiss those who, having been received, become obnoxious to censure,
or unfit to be allowed the privilege”). Most famously, in 1793, President
Washington demanded the recall of the French minister, Edmond Charles
Genet, after Genet embarked on a public campaign to oppose the Presi-
dent’s neutrality policy and win American support for France’s war
against Great Britain. Prakash & Ramsey, 111 Yale L.J. at 314–15; Stan-
ley Elkins & Eric McKitrick, The Age of Federalism 341–53, 363–65
(1993) (“Elkins & McKitrick”). Genet contended that only Congress
could recall diplomats—but the Washington Administration disagreed,
and Congress acquiesced in the administration’s position. Prakash &
Ramsey, 111 Yale L.J. at 314–15; Elkins & McKitrick at 365. Since then,
the Executive has unilaterally decided when to expel foreign representa-
tives. See generally 5 John Bassett Moore, A Digest of International Law,
H.R. Doc. No. 56-551, §§ 700–01, at 19–32 (1906) (“Moore”) (citing over
a dozen examples). Accordingly, in 1980, this Office concluded that the
President had the authority to expel Iranian diplomats and could do so for
any reason. See Memorandum for the Attorney General, from Larry A.
Hammond, Acting Assistant Attorney General, Office of Legal Counsel,
The President’s Power to Declare Iranian Diplomats Persona Non Grata
Because of Their Public Statements at 1–2 (Mar. 20, 1980).
   Congress has accepted the President’s authority over the entry and ex-
pulsion of foreign diplomats. For instance, the Immigration and Nationali-
ty Act, 8 U.S.C. § 1101 et seq., has long exempted diplomatic personnel
from its provisions. Congress added this general exemption in recognition
of “the constitutional limitations on its ability to control or regulate the
President’s constitutional power to receive (and expel) the foreign repre-
sentatives of countries with whom we have diplomatic relations.” Presi-
dential Power to Expel Diplomatic Personnel, 4A Op. O.L.C. at 215; see
also H.R. Rep. No. 82-1365, at 34 (1952) (explaining that various foreign

                                       13
                            42 Op. O.L.C. __ (Sept. 11, 2018)

diplomats who have been “accepted by the President or the Secretary of
State” are generally exempted from provisions relating to admission or
removal “[i]n view of constitutional limitations”). On the rare occasions
when Congress sought to bar the entry of foreign representatives, Presi-
dents have regularly objected.10 And for good reason: just as the Presi-
dent’s recognition authority will not tolerate a contradictory message from
Congress, Zivotofsky, 135 S. Ct. at 2095, the President’s reception au-
thority similarly prohibits Congress from barring the emissaries whom the
President wishes to receive.
   The President’s foreign-affairs authorities also give him exclusive con-
trol over the activities of foreign representatives in the United States. See,
e.g., Tachiona v. United States, 386 F.3d 205, 213–14 (2d Cir. 2004) (the
President possesses the “authority to set the terms upon which foreign
ambassadors are received”). Presidents have long set the conditions under
which diplomats may operate. For instance, in 1793, Secretary of State
Jefferson cautioned Genet that the Executive Branch would “admit the
continuance of your functions so long as they shall be restrained within
the limits of the law as heretofore announced to you, or shall be of the
tenor usually observed towards independent nations by the representative
of a friendly power residing with them.” Thomas Jefferson to Edmond
Charles Genet (Sept. 7, 1793), 27 The Papers of Thomas Jefferson 52–53
(John Catanzariti ed., 1997) (“Jefferson Papers”). After the French con-
suls sought to exercise admiralty jurisdiction in the United States to “try
the validity of prizes” seized by privateers, Jefferson directed them to stop

    10 OSTP Engagement with China, 35 Op. O.L.C. at 123 (“Presidents . . . have regularly

objected to legislation purporting to bar their interaction with particular foreign offi-
cials.”); Statement on Signing the Foreign Relations Authorization Act, Fiscal Years 1990
and 1991 (Feb. 16, 1990), 1 Pub. Papers of Pres. George Bush 239, 240 (1990) (declaring
provision restricting the President’s ability to receive spies as ambassadors to be unconsti-
tutional); Statement on Signing the Cuban Liberty and Democratic Solidarity (LIBER-
TAD) Act of 1996 (Mar. 12, 1996), 1 Pub. Papers of Pres. William J. Clinton 433, 434
(1996) (“A categorical prohibition on the entry of [individuals who confiscate or traffic in
expropriated property] could constrain the exercise of my exclusive authority under
Article II of the Constitution to receive ambassadors and to conduct diplomacy”); State-
ment on Signing the Countering America’s Adversaries Through Sanctions Act, 2017
Daily Comp. Pres. Doc. No. 559, at 1 (Aug. 2, 2017) (Pres. Trump) (deeming unconstitu-
tional provisions that purported to require the President to “deny certain individuals entry
into the United States, without an exception for the President’s responsibility to receive
ambassadors”).

                                            14
                 Statutory Restrictions on the PLO’s Washington Office

and threatened to “immediately revoke[]” the exequaturs that authorized
them to operate in the United States. Thomas Jefferson, Circular to French
Consuls and Vice-Consuls (Sept. 7, 1793), 27 Jefferson Papers at 51. The
Washington Administration similarly advised France that any limitations
placed on the jurisdiction of U.S. consuls abroad would result in recipro-
cal limitations on French consuls in the United States. Prakash & Ramsey,
111 Yale L.J. at 313. Since then, Presidents have set the conditions under
which foreign representatives must operate in the United States. 11 This
long practice confirms that the President has the sole authority to decide
which foreign representatives to receive, what activities they may under-
take, and when they must depart.
   Congress therefore could not impose restrictions like those in section
1003 upon accredited foreign diplomats in the United States. “[W]hen a
Presidential power is ‘exclusive,’ it ‘disabl[es] the Congress from acting
upon the subject.’” Zivotofsky, 135 S. Ct. at 2095 (quoting Youngstown,
343 U.S. at 637–38 (Jackson, J., concurring)); see OSTP Engagement with
China, 35 Op. O.L.C. at 124–29. Prohibiting representatives of a foreign
sovereign from maintaining any office or mission in the United States
would be tantamount to prohibiting them from engaging in diplomacy,
since missions are “the machinery through which States conduct diploma-
cy.” Denza, supra note 11, at 1. So, too, prohibiting foreign diplomats
from expending any funds in the United States for the purpose of further-
ing their sovereign’s interests would effectively block those diplomats
from discharging their duties. The President’s decision to receive a dip-
lomat entails an implicit authorization for the diplomat to perform the

    11 See, e.g., 5 Moore § 700, at 20 (noting that in 1855, the Secretary of State threatened

to revoke the exequatur of the Portuguese consul in New York if he refused to appear as a
witness in prosecuting persons charged with fitting vessels for use in the slave trade);
Eileen Denza, Diplomatic Law: Commentary on the Vienna Convention on Diplomatic
Relations 64 (4th ed. 2016) (“Denza”) (noting that power to expel diplomats “enables the
receiving State to protect itself against numerous forms of unacceptable activity by
members of diplomatic missions and forms an important counterweight to the immunities
conferred elsewhere”); id. at 409 (describing State Department practices of “cutting of
telephone lines, refusal of customs clearance for diplomatic imports, and refusal of
permission to purchase private residences” that were taken against the missions of the
Soviet Union, China, Czechoslovakia, Iran, Vietnam, and Cambodia); id. at 410 (“The
Department of State systematically monitors tax exemptions granted to U.S. missions
abroad and adjusts the privileges accorded to missions in the United States so as to ensure
a high level of reciprocity.”).

                                             15
                           42 Op. O.L.C. __ (Sept. 11, 2018)

customary incidents of diplomatic office, unless the President chooses to
modify the scope of that authorization.

                                            B.

    The President’s exclusive authority over diplomatic affairs extends as
well to foreign political organizations, such as the PLO. Because the
President’s “exclusive and plenary” powers to “receive emissaries from a
foreign entity” and to recognize foreign sovereigns “need not be exercised
concurrently,” the “President’s decision to engage in diplomatic activity
. . . does not obligate him to recognize the state sending those representa-
tives.” 1988 Cooper Memorandum at 22–23 n. 23. Nor must the President
accept emissaries as accredited diplomats to invoke his foreign-affairs
authorities. The President’s reception power extends to “all possible
diplomatic agents which any foreign power may accredit to the United
States.” Ambassadors and Other Public Ministers of the United States,
7 Op. Atty. Gen. 186, 209 (1855). 12 So the President may authorize for-
eign emissaries to enter the United States and engage in diplomatic rela-
tions without affording them diplomatic status. The Supreme Court has
recognized the President’s diplomatic authority includes such informal
diplomatic channels. United States v. Belmont, 301 U.S. 324, 330 (1937)
(it “may not be doubted” that it was “within the competence of the Presi-
dent” alone to engage in negotiations with the Soviet Union before its
recognition); see Zivotofsky, 135 S. Ct. at 2086 (“The President is capable,
in ways Congress is not, of engaging in the delicate and often secret
diplomatic contacts that may lead to a decision on recognition.”). This
Office thus previously concluded that the President has the sole authority
to “decide whether to accord to the PLO diplomatic status and what that
diplomatic status should be.” Palestine Information Office, 11 Op. O.L.C.
at 122.13

   12 For instance, at the Founding, consuls were “not diplomatic functionaries, or politi-

cal representatives of a foreign nation,” but were “treated in the character of mere com-
mercial agents.” 3 Story § 1559, at 415. Yet, Justice Story explained, the President’s sole
authority to receive them “has constantly been exercised without objection; and foreign
consuls have never been allowed to discharge any functions of office, until they have
received the exequatur of the president.” Id.
   13 See also Section 609 of the FY 1996 Omnibus Appropriations Act, 20 Op. O.L.C.

189, 194 (1996) (“The Executive’s recognition power necessarily subsumes within itself

                                           16
                Statutory Restrictions on the PLO’s Washington Office

   Since the Founding, Presidents have received and negotiated with rep-
resentatives from non-sovereign entities. From 1796 to 1800, following an
uprising in the French colony of Saint-Domingue, President Adams ac-
cepted agents of the provisional government of Toussaint L’Ouverture.
The Adams administration did not recognize L’Ouverture’s government
or grant his agents diplomatic status, but negotiated with them over trade.
See Rayford W. Logan, The Diplomatic Relations of the United States
with Haiti 1776–1891, at 73–76, 105 (1941). Likewise, as other Latin
American colonies edged towards independence in the nineteenth century,
Presidents Madison, Monroe, and Quincy Adams authorized provisional
governments to send agents and received them on an informal basis.
Samuel Flagg Bemis, Early Diplomatic Missions from Buenos Aires to the
United States 1811–1824, 49 Proc. of Am. Antiquarian Soc. 11, 12–13, 55
(Apr. 1939) (“Bemis”); Julius Goebel, Jr., The Recognition Policy of the
United States 121, 134, 138 (1915) (“Goebel”). Some of these agents
remained in the United States for decades to lobby for recognition. Bemis,
49 Proc. of Am. Antiquarian Soc. at 21, 93.
   Long before recognizing the Soviet Union, the Executive Branch al-
lowed unofficial Soviet representatives into the United States. In 1921,
during the Russian Civil War, the State Department authorized the short-
lived Far Eastern Republic—an entity later subsumed within the Soviet
Union—to send “responsible persons of good record to whom the De-
partment would extend informal assistance but no official recognition.”
Svetlana Chervonnaya & Donald Evans, Left Behind: Boris E. Skvirsky
and the Chita Delegation at the Washington Conference, 1921–22, 29
Intel. & Nat’l Sec. 19, 26 (2014) (internal quotations omitted). That
delegation included Boris Skvirsky, who established the Soviet Union
Information Bureau, negotiated with U.S. officials, and engaged in public
diplomacy as the Soviet Union’s unofficial diplomatic representative for



the power to withhold or deny recognition, to determine the conditions on which recogni-
tion will be accorded, and to define the nature and extent of diplomatic contacts with an
as-yet unrecognized government.”); Nat’l Petrochemical Co. of Iran, 860 F.2d at 554–55
(“[T]he power to deal with foreign nations outside the bounds of formal recognition is
essential to a president’s implied power to maintain international relations,” and “the
president alone—as the constitutional guardian of foreign policy—knows what action is
necessary to effectuate American relations with foreign governments.”).

                                          17
                          42 Op. O.L.C. __ (Sept. 11, 2018)

more than a decade, id. at 27, 51, while occupying the “legal status of a
private citizen,” id. at 50 (internal quotations omitted).
   During World War II, President Roosevelt admitted Charles de Gaulle,
the leader of the French Committee of National Liberation, to the United
States for meetings while avoiding recognizing either de Gaulle or the
Vichy regime as the legitimate government of France. 2 Marjorie M.
Whiteman, Digest of International Law § 5, at 129 (1963). The Executive
Branch likewise authorized the People’s Republic of China to open an
unofficial liaison office and granted its representatives certain diplomatic
privileges and immunities before recognizing the Communist Chinese
government. 2 Jerome Alan Cohen & Hungdah Chiu, People’s China and
International Law: A Documentary Study 1108 (1974). And the Executive
Branch permitted breakaway entities like Katanga and Rhodesia, which
never attained recognition, to open unofficial U.S. offices and to take
actions in the United States to advance their political interests. See Josiah
Brownell, Diplomatic Lepers: The Katangan and Rhodesian Foreign
Missions in the United States and the Politics of Nonrecognition, 47 Int’l
J. of African Hist. Stud. 209, 213–14, 226–27, 230 (2014).
   Congress too has acknowledged the President’s authority to engage in
diplomacy with non-sovereign entities. The Foreign Missions Act defines
a “foreign mission” on U.S. soil to include “any mission to or agency or
entity in the United States which is involved in the diplomatic, consular,
or other activities of ” either (i) “a foreign government,” or (ii) “an organ-
ization . . . representing a territory or political entity which has been
granted diplomatic or other official privileges and immunities under [U.S.
law] or which engages in some aspect of the conduct of the international
affairs of such territory or political entity.” 22 U.S.C. § 4302(a)(3). The
statute grants the Secretary of State the discretion to determine which
organizations constitute a “foreign mission.” Id. § 4302(b). Under the
Foreign Missions Act, Presidents have authorized the PLO and other
foreign entities to open offices and engage in diplomatic activities in the
United States.14

   14See, e.g., National Coalition of Syrian Revolution and Opposition Forces, 79 Fed.
Reg. 27,675 (May 14, 2014) (determining that the offices of the National Coalition of
Syrian Revolution and Opposition Forces constitute a foreign mission); Taipei Economic
and Cultural Offices, 79 Fed. Reg. 16,090 (Mar. 24, 2014) (determining that the Taipei
Economic and Cultural Representative Office in Washington, D.C., and its subsidiary

                                         18
                Statutory Restrictions on the PLO’s Washington Office

   Similarly, this Office has often concluded that the President’s exclusive
authority over diplomatic affairs extends to representatives of non -
recognized foreign entities. For instance, in 1977, President Carter sought
to close Rhodesia’s unofficial U.S. office in view of his Administration’s
foreign policy and a recent U.S.-sponsored United Nations Security
Council resolution. This Office advised that, notwithstanding the mis-
sion’s lack of diplomatic status, its closure fell within the President’s
exclusive foreign-affairs powers, including “the right to determine who is
to be regarded here as representing a foreign state or regime.” Letter for
the President, from John M. Harmon, Assistant Attorney General, Office
of Legal Counsel att. 2, at 7 (Dec. 13, 1977).
   This Office also objected to a bill that would have required the Secre-
tary of State to permit the entry of the President of Taiwan to the extent it
could be “construed to prevent the President from denying [him] permis-
sion to enter the United States.” Memorandum for the Files, from Richard
Shiffrin, Deputy Assistant Attorney General, Office of Legal Counsel,
Re: H.R. 1460, at 2 (May 18, 1995). The United States did not recognize
Taiwan as a foreign sovereign, the Clinton administration had not decided
whether to grant the Taiwanese President diplomatic status, and the Tai-
wanese President merely sought entry to speak at Cornell University. Id.
at 1–2. Nonetheless, we concluded that Congress could not require the
President to admit him, because doing so “would undermine the Presi-
dent’s recognition policy toward” the People’s Republic of China. Id.
at 2–3.
   These precedents leave little doubt that Congress may not interfere with
the President’s authority to engage in diplomatic contacts with non -
recognized entities. Foreign political entities that engage with the United
States are engaged in diplomacy even if they never attain recognition. If
the President did not have the exclusive authority to set the parameters of
United States engagement, then Congress could thwart the President’s
authority to recognize such entities or to calibrate the nature of relations
with them. The authority to engage with foreign entities in the United
States therefore falls well within the President’s exclusive authority.


offices throughout the United States constitute foreign missions); Amtorg Trading Corpo-
ration, 52 Fed. Reg. 5,373 (Feb. 20, 1987) (authorizing the de facto Soviet trade delega-
tion to operate a mission).

                                           19
                           42 Op. O.L.C. __ (Sept. 11, 2018)

   This conclusion is consistent with the course of United States relations
with the PLO. Although the United States has never recognized the PLO
as a foreign sovereign, the United States maintained relations with the
PLO for over two decades, and Presidents have repeatedly objected to
legislative efforts to cabin such engagement.15 Since 1994, Presidents
have engaged with the PLO as the international representative of the
Palestinian people. See State Opinion Request, supra note 1, att. at 1. The
State Department authorized the PLO to maintain a foreign mission in
Washington, D.C., in the expectation that PLO representatives should
“have ready access to State Department officials on matters of mutual
concern” and be “invited to official U.S. functions on a case by case
basis.” Boswell Letter at 2. If the Executive Branch wishes to authorize
the PLO to conduct such diplomatic activities, Congress may not constitu-
tionally bar such engagement.

                                           C.

   The President’s exclusive authority over diplomatic affairs necessarily
implies the discretion to permit the PLO to maintain a mission within the
United States. Since the early days of the Nation, the Executive Branch
has allowed non-recognized entities to send agents to the United States to
reside on a long-term basis and establish diplomatic contacts. Forbidding
these entities from establishing an office from which to operate would cut
off a critical conduit for such relations. Cf. Denza, supra note 11, at 1
(missions are “the machinery through which States conduct diplomacy”).


    15 See supra note 4; accord, e.g., Delegations to U.N. Agencies, 33 Op. O.L.C. at 232

(“[T]he Executive Branch has objected numerous times on constitutional grounds to
legislative provisions purporting to preclude any U.S. government employee from negoti-
ating with (or recognizing) the [PLO] or its representatives until the PLO had met certain
conditions.”); Statement on Signing the Consolidated Appropriations Act, 2012 (Dec. 23,
2011), 2 Pub. Papers of Pres. Barack Obama 1568, 1569 (2011) (prohibition on establish-
ing an office in Jerusalem for the purpose of conducting official business with the Pales-
tinian Authority would “hinder my ability to receive diplomatic representatives of foreign
governments”); Statement on Signing the Foreign Relations Authorization Act, Fiscal
Years 1990 and 1991 (Feb. 16, 1990), 1 Pub. Papers of Pres. George Bush 239, 240
(1990) (objecting to a statute prohibiting the use of any funds to continue “the current
dialogue on the Middle East peace process” with any PLO representatives known to have
been directly involved in terrorist activity because such a prohibition interferes with the
President’s “constitutional authority to negotiate with foreign organizations”).

                                           20
              Statutory Restrictions on the PLO’s Washington Office

Therefore, at a minimum, Congress may not prohibit the PLO from main-
taining an office dedicated to conducting relations with the United States
should the Executive seek to facilitate such relations.
   The question remains whether additional PLO activities fall within the
President’s exclusive authority over diplomacy. In light of the State
Department’s expertise in this area, we give great weight to its views
regarding whether particular activities are diplomatic in nature. See Issues
Raised by Provisions Directing Issuance of Official or Diplomatic Pass-
ports, 16 Op. O.L.C. 18, 21 (1992) (“defer[ring] to the State Department’s
expertise” concerning the foreign policy consequences of a proposed bill);
OSTP Engagement with China, 35 Op. O.L.C. at 125 (relying on the State
Department’s judgments as to how integral particular activities are to the
conduct of diplomacy); Delegations to U.N. Agencies, 33 Op. O.L.C. at
235 (deferring to the State Department’s conclusion that a legislative
restriction on its participation in negotiations would undermine U.S.
diplomacy); cf. United States v. Al-Hamdi, 356 F.3d 564, 571–72 (4th Cir.
2004) (treating the State Department’s views as conclusive regarding
whether a foreign representative possesses diplomatic status in light of the
President’s foreign-affairs authorities). We also consider whether these
activities constitute a necessary incident of diplomacy by looking to the
historical practices of the Executive Branch. See Zivotofsky, 135 S. Ct. at
2091 (examining “accepted understandings and practice”).
   Based on these criteria, we believe that the specific activities that the
State Department identified are necessary incidents of engaging the PLO
in diplomatic contact with the United States. The State Department may
authorize the PLO to meet with U.S. and foreign officials in the United
States. Indeed, the whole point of allowing a foreign representative to
enter the United States and establish an office is to foster such contacts,
whether they are with representatives of the U.S. government or with
members of the foreign diplomatic corps. Cf. OSTP Engagement with
China, 35 Op. O.L.C. at 125 (Congress has no authority to limit meetings
between U.S. and Chinese officials abroad because such contacts “fall
squarely within the scope of the President’s constitutional authority to
engage in discussions with foreign governments”).
   Likewise, the State Department may authorize the PLO’s Washington
office to communicate with its leadership abroad. There would be few
surer ways of thwarting the President’s diplomatic efforts than to bar

                                       21
                       42 Op. O.L.C. __ (Sept. 11, 2018)

foreign representatives from reporting on developments within the United
States. Cf. Denza, supra note 11, at 29 (“The function of a diplomatic
mission” includes “report[ing] to the sending government on all matters of
importance to it”); Vienna Convention on Diplomatic Relations art.
3.1(d), Apr. 18, 1961, 500 U.N.T.S. 95, 98 (functions of diplomatic mis-
sions include “[a]scertaining by all lawful means conditions and devel-
opments in the receiving State, and reporting thereon to the Government
of the sending State”); 2 Foreign Affairs Manual (“FAM”) 113.1.c.10
(responsibilities of a U.S. Chief of Mission include “reporting significant
political, economic, and societal developments occurring abroad”).
   The State Department also identified various forms of public diploma-
cy—namely, “outreach to Palestinian-Americans, Palestinians in the
United States, or interested Americans on matters relevant to the Palestin-
ian community.” May 31, 2018 E-mail, supra note 1, att. at 7. That, too, is
a typical and accepted incident of diplomacy. See, e.g., Vienna Conven-
tion on Diplomatic Relations art. 3(b), (e) (the functions of a diplomatic
mission include “[p]rotecting in the receiving State the interests of the
sending State and of its nationals” and “[p]romoting friendly relations
between the sending State and the receiving State, and developing their
economic, cultural and scientific relations.”); Richard T. Arndt, The First
Resort of Kings: American Cultural Diplomacy in the Twentieth Century
12–15 (2005) (upon their reception as the United States’ earliest ambassa-
dors to France, Benjamin Franklin and later Thomas Jefferson published
information and engaged with influential French citizens in an effort to
correct misimpressions about America); accord, e.g., 1 FAM 114.2 (de-
scribing functions of “[a] bureau’s public diplomacy office”). Representa-
tives of non-recognized entities have long been permitted to pursue such
activities in the United States. In 1835, for example, Texas declared
independence from Mexico and the provisional government sent three
commissioners here, in part to enlist “public sympathy” for their cause.
Goebel at 145. In the twentieth century, representatives of the Soviet
Union, Rhodesia, and Katanga likewise engaged in extensive public
diplomatic efforts in the United States in support of their governments.
See supra p. 17.
   Logistical and financial services provided to support PLO representa-
tives’ official trips to meet with high-level U.S. officials are also neces-
sary incidents of diplomacy. Cf. OSTP Engagement with China, 35 Op.

                                      22
              Statutory Restrictions on the PLO’s Washington Office

O.L.C. at 127 (activities “necessary to carry out meaningful diplomatic
initiatives” fall within the President’s exclusive authority over diploma-
cy). Without such support, those diplomatic trips might not happen. Cf. id.
(Congress could not restrict U.S. officials’ preparation and logistical
support for diplomatic meetings, including the arrangement of travel and
lodging). For similar reasons, financial and administrative activities
related to diplomatic efforts, such as maintaining bank accounts and
paying bills, are necessary incidents of diplomacy. Just as the President
could not conduct diplomacy abroad without the ability to make “expendi-
tures [necessary] for preparation, support, and facilitation of diplomatic
discussion,” id., depriving foreign representatives of the ability to perform
these basic functions would prevent them from operating in our country.
We therefore conclude that section 1003 may not prohibit such diplomatic
activities if the Executive Branch wishes to authorize them.
   In reaching this conclusion, we are mindful that the Executive Branch
has at times acted consistently with section 1003’s restrictions. For exam-
ple, in authorizing the PLO’s Washington mission in 1994, the State
Department instructed the PLO that the mission could stay open only if
the President could continue complying with the ATA waiver provision.
See Boswell Letter at 1. And in 1997, State directed the PLO to suspend
its Washington office because Congress had allowed the statutory waiver
authority to lapse. See Letter for Hasan Abdel Rahman, Chief Representa-
tive, Palestine Liberation Organization, from Eric J. Boswell, Assistant
Secretary of State for Diplomatic Security (Aug. 8, 1997).
   At the same time, we must judge those episodes against the broader ex-
ecutive practice. Those episodes may well reflect the Executive Branch’s
determination that compliance with section 1003 would support the Presi-
dent’s diplomatic objectives or his efforts to win support for a renewed
waiver authority. See, e.g., Zivotofsky, 135 S. Ct. at 2107 (Thomas, J.,
concurring in part and dissenting in part) (“[T]he argument from Presiden-
tial acquiescence here is particularly weak” where the “statute is con-
sistent with the President’s longstanding policy”); Haig v. Agee, 453 U.S.
280, 302 (1981) (“[T]he continued validity of a power is not diluted
simply because there is no need to use it.”). Moreover, those episodes
must be considered against the Executive Branch’s repeated objections to
the actual or potential burdens imposed by section 1003, including this
Office’s two opinions on the subject, President Reagan’s 1987 signing

                                       23
                           42 Op. O.L.C. __ (Sept. 11, 2018)

statement, and statements of Presidents since objecting as a matter of
constitutional principle to the ATA and similar restrictions.
   We also do not dispute that some of section 1003’s prohibitions may
otherwise be justified as regulations of commerce within the United
States. Congress has the authority under Article I to regulate any non-
diplomatic activities conducted by the PLO, but those measures may not
invade the President’s exclusive authority over diplomacy.16 In addition,
although Congress has reduced section 1003’s potential for interference
by permitting the President to waive section 1003’s prohibitions, that
waiver provides no help if its conditions are not met and the Executive
Branch wishes to authorize the PLO’s Washington office to remain open
and to engage in particular diplomatic activities. To the extent that the
conditions for the waiver stand in the way, Congress may not “burden or
infringe the President’s exercise of a core constitutional power by attach-
ing conditions precedent to the exercise of that power.” Placing of United
States Armed Forces Under United Nations Operational or Tactical
Control, 20 Op. O.L.C. 182, 186–88 (1996) (concluding that a provision
allowing the President to waive a restriction on national security grounds
with advance notice to Congress was insufficiently protective of his
exclusive authority to control when and where to deploy U.S. forces).
Congress has not granted the President the authority to waive section
1003 for purely diplomatic reasons, and the provision therefore impermis-
sibly constrains the President’s exclusive authority over the conduct of
diplomacy.
   In sum, if the President chooses to allow the PLO to pursue diplomatic
endeavors in the United States, then Congress may not impede that deci-
sion. For that reason, we informally advised the State Department that the
PLO’s Washington office could remain open between November 2017
and September 2018. By the same token, if the President determines that

   16 See, e.g., OSTP Engagement with China, 35 Op. O.L.C. at 124 (although “Congress
may use its spending power to decline to appropriate money or place conditions on its
appropriations,” it cannot use that power to circumvent the President’s exclusive foreign-
affairs authorities); Delegations to U.N. Agencies, 33 Op. O.L.C. at 237 (“[T]he Executive
Branch has long adhered to the view that Congress cannot use the appropriations power to
control a Presidential power that is beyond its direct control.” (citations and quotation
marks omitted)); The President’s Compliance with the “Timely Notification” Requirement
of Section 501(b) of the National Security Act, 10 Op. O.L.C. 159, 169–70 (1986) (simi-
lar).

                                           24
             Statutory Restrictions on the PLO’s Washington Office

closing the PLO office and enforcing section 1003’s restrictions is in the
interest of United States foreign policy, that action too would fall within
his exclusive authority over the conduct of diplomacy. See 1988 Cooper
Memorandum at 22; supra note 4. On September 10, 2018, the Executive
Branch made that determination, and the PLO’s Washington office must
now cease operating unless or until the President deems it within the
interest of the United States to reopen.

                                     III.

   For the foregoing reasons, we advised that Congress could not require
the Secretary of State to close the PLO’s Washington office or to prohibit
the PLO from performing the diplomatic activities described in this opin-
ion.

                                       STEVEN A. ENGEL
                                     Assistant Attorney General
                                      Office of Legal Counsel




                                      25